Citation Nr: 0618370	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for chondromalacia and 
residuals of a meniscectomy of the left knee, currently 
evaluated at 40 percent disabling.  


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which increased the rating for the veteran's 
chondromalacia of the left knee with a history of a 
meniscectomy from 10 percent to 30 percent, effective from 
the date of receipt of veteran's claim in January 2004.  
The RO issued a notice of the decision in September 2004, and 
in October 2004, the veteran timely submitted a Notice of 
Disagreement (NOD).  The veteran appealed for a higher 
rating.  In February 2005, the RO provided a Statement of the 
Case (SOC), and the veteran timely submitted a substantive 
appeal relating to the 30 percent rating.

In February 2005, the RO issued another decision separately 
evaluating the veteran's left knee instability and arthritis.  
See VAOPGCPREC 9-98.  The instability was rated 10 percent, 
effective January 2004, which yielded a combined evaluation 
of 40 percent for the left knee.  38 C.F.R. § 4.25 (2005).  
The RO provided a notice of this decision in February 2005, 
and in July 2005, it issued a Supplemental Statement of the 
Case (SSOC), which continued the combined 40 percent rating 
for the left knee disability.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected disability is 
symptomatic, including pain and swelling, and is manifested 
by slight instability, arthritis, varus malalignment of the 
left knee, and limitation of motion; it is not productive of 
more than slight instability, any subluxation, extension 
limited to more than 5 degrees, or flexion limited to less 
than 120 degrees.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected arthritis with limitation of 
motion of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2005); VAOPGCPREC 
9-2004.

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected chondromalacia and residuals of a 
meniscectomy with instability of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258 (2005); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must advise the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The May 2004 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim, namely, that which would demonstrate that 
his service-connected disability had increased in severity.  
The letter directed the veteran to send any treatment records 
pertinent to his claim, including reports or statements from 
doctors, hospitals, laboratories, medical facilities, mental 
health clinics, x-rays, physical therapy records and surgical 
reports, especially those dated within the previous 12 
months.  It also explained that useful evidence could take 
the form of doctors' physical and clinical findings, 
laboratory results, dates of examination, and personal 
statements or statements from individuals describing their 
knowledge and observations about how the service-connected 
disability had worsened.  

The letter clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as service medical records, 
and records held by any Federal agency, to include VA 
hospitals and the Social Security Administration.  This 
correspondence also discussed VA's duty to make reasonable 
efforts on the veteran's behalf in attaining relevant records 
not held by any Federal agency, to include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  

This letter apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim, and that, in fact, the local VA medical facility 
would be contacting him shortly to schedule an examination.  
It also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for a higher rating.  However, Dingess 
involved a claim for service connection.  Moreover, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  This is because the instant Board decision 
concluding that the preponderance of the evidence is against 
a claim for a rating in excess of 40 percent for the 
veteran's left knee disability renders the effective date 
question moot.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
September 2004 RO decision that is the subject of this appeal 
in its May 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The RO has obtained all relevant private and VA medical 
records identified by the veteran.  There is no indication of 
any additional medical or other evidence pertinent to this 
appeal that has not been secured.  The veteran was afforded a 
VA examination of the knees in May 2004, which was thorough 
in nature and adequate for rating purposes.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and him procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.
II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

As an initial matter, the Board comments that where, as here, 
"there is no clearly expressed intent [by the veteran] to 
limit the appeal to entitlement to a specific disability 
rating for the service-connected condition, the . . . BVA 
[is] required to consider entitlement to all available 
ratings for that condition."  AB v. Brown, 6 Vet. App. 35, 
39 (1993) (Emphasis added).  The Board therefore will analyze 
the veteran's disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 (other impairment of the knee), 5258 (semilunar 
cartilage of the knee), 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg).  Because 
the record contains no indication of ankylosis, the Board 
will not consider Diagnostic Code 5256.    

38 C.F.R. § 4.71a, Diagnostic Code 5257 governs other 
impairment of the knee.  Specifically, it assigns respective 
ratings of 10, 20 and 30 percent for slight, moderate or 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Board further notes that, as disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, the 
examination on which ratings are based must adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  Functional loss may occur 
because of the absence of part or all of the necessary bones, 
joints and muscles or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  It may 
also be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2005); see 
Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).


b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for an increased rating will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Analysis
The Board finds that a preponderance of the evidence weighs 
against the veteran's claim for a rating in excess of 40 
percent for his chondromalacia and residuals of a 
meniscectomy of the left knee.

May 2004 VA Medical Examination Report
Upon a May 2004 VA examination, the veteran reported daily 
pain of his left knee, which had increased in the previous 5 
years.  He did not complain of specific weakness of the knee, 
but he did state that he experienced daily stiffness 
associated with movement of the left knee, swelling, redness 
and increased heat around the knee after pronged walking.  
The veteran did not report instability, giving way or 
locking, but he indicated a lack of endurance for walking, 
tolerating 1 block of walking comfortably.  

The examiner also commented that the veteran did not have a 
"flare-up condition," although it was noted that he had a 
"chronic problem, exacerbated by prolonged walking or deep 
bending."  The veteran did not report employing crutches, a 
cane, a walker or corrective shoes, nor did he indicate that 
he had experienced recurrent dislocation, subluxation of the 
knee, or inflammatory arthritis.  The veteran indicated to 
the VA examiner that his left knee disability infringed on 
his daily activities, causing diminished ability to 
participate in sports, running activities, hiking and any 
other pastime requiring deep bending or kneeling with the 
left knee.  

A physical examination disclosed an 11 cm. scar on the medial 
aspect of the left knee in an oblique fashion; it was neither 
tender nor swollen.  The left knee also did not display edema 
or effusion, and it was neither red nor hot.  The examiner 
further noted no significant instability, weakness or point 
of tenderness, and, while the veteran demonstrated 
crepitation, he did not show abnormal movement or guarding 
with movement with range of motion.  

At this time, the veteran demonstrated a range of motion of 
zero to 120 degrees flexion, with pain onset at 95 degrees, 
and extension of zero degrees.  With repetitive range of 
motion testing, the veteran had increased pain and a popping 
sensation, but was not limited by fatigue, weakness, or lack 
of endurance.  His gait was normal without a significant 
limp, as were his walking and standing postures.  The 
examiner additionally noted that the medial and lateral 
collateral ligaments demonstrated very slight laxity, with 
the anterior cruciate ligament having slight laxity but not 
greater than 5 mm of motion.  The McMurray test yielded 
negative results and ankylosis was not present.  The left 
knee x-ray revealed minor degenerative changes of the 
condylar surface, and the VA examiner diagnosed the veteran 
with a history of left knee chondromalacia with meniscectomy.

November 2004 and December 2004 Private Medical Examination 
Reports
The most recent medical records, dated November and December 
2004, also contain information about the status of the 
veteran's left knee disability relevant to this appeal.  In 
the November 2004 private orthopedic medical report, the 
veteran complained of pain located medially and in the 
peripatellar area, as well as swelling and stiffness at rest 
and with prolonged sitting, but he reported no locking.  He 
stated that he experienced a clicking grind in the affected 
knee, and that his knee caused him to wake up at night and 
bothered him during weather changes.  The veteran stated that 
he experienced no hip pain, but noted tingling in his toes.  
The medical report described the veteran's historical account 
of the in-service injury in 1978, for which he underwent 
surgery at that time, as well as ACL surgery in 1996 and a 
finding of recurrent laxity in 1997.

Upon physical examination of the veteran, the doctor noted 
that the veteran walked with a mildly antalgic gait on the 
left with varus malalignment greater to the left knee than 
the right.  He also observed healed surgical incisions, a 1+ 
nontense synovial thickening, chronic effusion, and a 
palpable bony ridge along the medial tibial plateau on the 
left, negative on the right.  The doctor reported the 
presence of crepitance with patella compression and 
apprehension.  He stated that the veteran had good patella 
mobility, and noted that the veteran "can straight leg raise 
without a lag," with a range of motion of zero to 140 
degrees on the right and 5 to 120 degrees on the left.  

Additionally, this report disclosed the veteran's soft 
endpoint with Lachman, a pseudolaxity with a valgus stress 
testing at 5 and 30 degrees, and a negative posterior sag 
test.  It also revealed an increased anterior translation on 
the left knee compared with the right with his foot in 
neutral internal and external rotation with application of an 
anterior drawer.  Crepitance throughout the arc of motion was 
observed, as was tenderness along the medial and lateral 
joint lines, although no fullness in the popliteal fossa was 
noted.  The veteran internally and externally rotated his hip 
without pain, and he had downgoing toes and negative clonus.  
The radiographs, to include standing AP, demonstrated severe 
narrowing of the medial joint space, and the doctor 
recognized degenerative changes of the medial aspect greater 
than the lateral aspect on the left knee as compared with the 
right.  He also recorded patellofemoral degenerative changes.  
In his assessment, the physician noted old ACL disruption and 
osteoarthritis of the left knee.        

It was reported upon a December 2004 follow-up private 
evaluation that there was essentially no change from the 
previous November 2004 examination.  Clinical findings at 
that time included palpable osteophytes on the left knee and 
crepitus with patellar compression and apprehension without 
synovial thickening or effusion.  X-rays showed degenerative 
arthritic changes, predominantly in the lateral compartment, 
with fixation hardware from the veteran's remote ACL 
reconstruction remaining in an unchanged position.  The 
physician concluded that the veteran displayed evidence of 
post traumatic arthrosis of his left knee, possibly related 
to his previous ACL injury, which most likely would require 
knee arthroplasty at some point in the future.  He 
recommended that the veteran take ibuprofen for his left knee 
disability.  

The veteran has submitted no other medical reports that are 
more recent than the November and December 2004 records.

Application of Rating Criteria
With respect to Diagnostic Code 5257, the Board notes that 
the May, November and December 2004 medical records reflect 
no complaints of instability by the veteran.  However, the 
November 2004 report indicates pseudolaxity with valgus 
stress testing at 5 and 30 degrees, and the December 2004 
record noted no essential change from the previous report.  
Additionally, the May 2004 VA examination report revealed 
slight laxity.  The evidence of record thus reflects slight 
recurrent subluxation, warranting a 10 percent rating, but 
fails to indicate a moderate or severe recurrent subluxation, 
as required for higher ratings of 20 or 30 percent 
respectively.  As such, the veteran warrants a rating of 10 
percent under Diagnostic Code 5257.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 
98.  The current ratings of 10 and 30 percent for the 
veteran's instability and arthritis with limitation of motion 
of the left knee reflect such separate evaluations.  As the 
medical evidence does not show more than slight instability 
of the left knee, and there is no medical evidence of 
subluxation, a rating in excess of 10 percent is not 
warranted under Code 5257.  The medical records dated in 
recent years are devoid of frequent episodes of locking with 
pain and effusion into the left knee joint.  Accordingly, 
38 C.F.R. § 4.71a, Diagnostic Code 5258 is not applicable.  
November and December 2004 medical and X-ray examinations 
confirmed the presence of arthritis in the veteran's left 
knee.  The November 2004 physician noted osteoarthritis and 
the December 2004 doctor similarly commented on the veteran's 
degenerative arthritic changes and post-traumatic arthrosis 
of the left knee.  By its own terms, Diagnostic Code 5003 
limits its applicability by providing that "[d]egenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.)," not under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (Emphasis added).  Thus, the 
question that remains is whether there is limitation of 
extension or flexion to a degree that would support a rating 
in excess of 30 percent. 

With respect to limitation of leg extension and flexion 
governed by Diagnostic Codes 5261 and 5260 respectively, the 
Board notes that VA General Counsel held in VAOPGCOREC 9-2004 
that separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  The November 2004 private medical examination 
noted a range of motion in the left leg at 5 to 120 degrees.  
Under Diagnostic Code 5261, a disability rating of zero 
percent is assigned to extension limited to 5 degrees, as 
here, and a 10 percent evaluation applies to limitation to 10 
degrees, which the veteran did not demonstrate in the most 
recent examinations.  Additionally, pursuant to Diagnostic 
Code 5260, the highest rating of 30 percent disabling is 
assigned when flexion is limited to 15 degrees.  Arthritis 
any degree of limitation of motion or even full but painful 
motion is rated a minimum of 10 percent.  See 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  While the veteran's 
flexion of the left leg to 120 degrees falls far short of 
what is required for a rating in excess of 10 percent, it is 
apparent that the RO determined that the overall disability 
of the left knee, to include pain, swelling, stiffness and 
varus malalignment, warranted a 30 percent evaluation.  
However, the degree of limitation of extension shown by the 
medical evidence does not support a compensable rating, and 
the fact remains that the degree of limitation of flexion 
does not support a rating in excess of 10 percent, let alone 
30 percent.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The overwhelming 
preponderance of the medical evidence is against a finding of 
additional loss of motion of the left knee either due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 30 percent 
under Code 5260 or a compensable rating under Code 5261, and 
there is no competent evidence of such additional functional 
impairment of the left knee due to excess fatigability, 
weakness, incoordination, or any other symptom.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected left 
knee disability has necessitated frequent hospitalizations or 
marked interference with employment, although he currently 
does not work, beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
left knee disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.    

ORDER

A rating in excess of 30 percent for arthritis with 
limitation of motion of the left knee is denied. 

A rating in excess of 10 percent for chondromalacia and 
residuals of a meniscectomy of the left knee with instability 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


